Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Fig. 1, Claims 1, 2, 4, 6-15 in the reply filed 5/3/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199).

	Regarding Claim 1, Kramer (US PG Publication 2012/0236120) discloses a method for digital microscopy imaging (computerized stereological system 100, microscope, Fig. 1 [0027]), the method comprising:
	capturing with a camera (digital image capture device 102 for capturing images [0027]), a plurality of images (capturing images [0027]; z-stack of images [0030]) of a position (at each x, y location [0032]) in a biological sample (biological sample [0027]), wherein each image is captured at a different focal distance (z-stack of images [0030]), 
determining in the camera a focus value (contrast/intensity is the parameter for the focus function [0044]) for each captured image (focus function applied to the captured images [0045]),
for each captured image (image slice in the z-stack [0043]-[0044]), comparing the focus value of the captured image (contrast/intensity is the parameter for the focus function [0044]) with at least one threshold focus value (pixel/contrast/intensity threshold [0044]);
	upon determining that the focus value of the captured image exceeds the at least one threshold focus value (until the first image with focus measure over the trained focus threshold is located [0044]; identify the just-out-of-focus plane at the top [0043]), marking the captured image as an interesting image (identified as in-focus image within the tissue sample [0117]-[0120]).
Kramer does not disclose, but Ferren (US PG Publication 2009/0225199) teaches 
comparing, in the camera (e.g., 
    PNG
    media_image1.png
    200
    388
    media_image1.png
    Greyscale
);
marking, in the camera (the camera saves the metadata with each image in the stack);
transmitting the images marked in the camera as interesting (the camera saves the metadata with each image in the stack) from the camera to a separate computing unit (the processing of the images is performed off camera [0048]; i.e., the images are transmitted).
One of ordinary skill in the art before the application was filed would have found modifying Kramer to perform the processing within the camera, as taught by Ferren, obvious because Ferren teaches that having automatic focus bracketing within the camera, e.g., onboard capability, automates and simplifies the process of creating an extended depth of field images [0009]. 

	Regarding Claim 2, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the step of comparing the focus value of the captured image with at least one threshold focus value comprises comparing the focus value with a first threshold focus value (z-stack analyzed to find top and bottom focus planes, e.g., bottom out-of-focus threshold [0044], Figs. 8A-R).

	Regarding Claim 10, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the step of capturing images is performed for a plurality of x-y-positions in the sample (x, y, z stage 101 [0027]; each x-y location [0032]).

	Regarding Claim 13, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1.
Kramer does not disclose, but Ferren (US PG Publication 2009/0225199) teaches wherein the camera comprises a programmable logic device (ASIC 116, Fig. 1), wherein the step of determining the focal value for the captured images is performed in the programmable logic device (the camera saves metadata with each image in the stack, preferably indicating the inner and outer boundaries of the depth of field [0048]).
One of ordinary skill in the art before the application was filed would have found modifying Kramer to perform the processing within the camera, as taught by Ferren, obvious because Ferren teaches that having automatic focus bracketing within the camera, e.g., onboard capability, automates and simplifies the process of creating an extended depth of field images [0009]. 

	Regarding Claim 14, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the sample is a peripheral blood sample, cytology sample or a histopathology sample (blood vessel [0052]).

	Regarding Claim 15, Kramer (US PG Publication 2012/0236120) discloses a system for digital microscopy imaging (microscope [0066]), comprising:
a camera (digital image capture device 102 for capturing images [0027])
a processing unit (controller 104, [0027], Fig. 1).
Kramer does not disclose, but Ferren (US PG Publication 2009/0225199) teaches and a separate computing unit (post processing software off-board camera [0048]), comprising:
	a receiving unit for receiving (post-processing software off-board camera processes the images [0048]) the focus values and/or the images marked as interesting from the camera (camera saved images with metadata [0048]), and a processing unit to assemble the received images (creating extended depth of field images [0048]).
	The remainder of Claim 15 is rejected on the grounds provided in Claim 1.
One of ordinary skill in the art before the application was filed would have found modifying Kramer to perform the processing within the camera, as taught by Ferren, obvious because Ferren teaches that having automatic focus bracketing within the camera, e.g., onboard capability, automates and simplifies the process of creating an extended depth of field images [0009]. 


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199) and Wolff (US PG Publication 2014/0232844).

	Regarding Claim 7, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 2.
Kramer does not disclose, but Wolff (US PG Publication 2014/0232844) teaches wherein the step of determining a focus value is performed after every captured image at each focal distance, before the next image is captured at the next focal distance (perform image recording step S4 followed by calculate sharpness value S(z) step S5 before perform image recording S4 is repeated, Fig. 4), such that after a focus value has been determined to exceed the first threshold value (current scalar sharpness value S(z) < threshold GL * S(zc), step S6, Fig. 4; ), the step of capturing images is interrupted if the determined focus value for a captured image does not exceed the first and/or second threshold value (if YES at step S6, step S4 is not performed, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the method of defining the z-range of Kramer with the method of defining the z-range of Wolff because Wolff teaches that the predetermined parameter is not sample-dependent, and can be used with different samples, and will be effective without needing to be altered by a user [0012]. 

	Regarding Claim 8, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1.
Kramer does not disclose, but Wolff (US PG Publication 2014/0232844) teaches wherein the first and/or second threshold focus value (
    PNG
    media_image2.png
    24
    97
    media_image2.png
    Greyscale
, Fig. 4) is calculated as a threshold percentage (the value GL is used to determine the lower, or left, L limit of the z-range and here has a value of, for example, 0.5 [0072]) of the highest determined focus value for the captured images (S(zc), Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the method of defining the z-range of Kramer with the method of defining the z-range of Wolff because Wolff teaches that the predetermined parameter is not sample-dependent, and can be used with different samples, and will be effective without needing to be altered by a user [0012]. 

	Regarding Claim 9, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 8.
Kramer does not disclose, but Wolff (US PG Publication 2014/0232844) teaches wherein the threshold percentage for the first threshold is 50% (the value GL is used to determine the lower, or left, L limit of the z-range and here has a value of, for example, 0.5 [0072]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the method of defining the z-range of Kramer with the method of defining the z-range of Wolff because Wolff teaches that the predetermined parameter is not sample-dependent, and can be used with different samples, and will be effective without needing to be altered by a user [0012]. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199) and Dong (WO 2005/010495).

	Regarding Claim 11, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 2, wherein the first threshold and/or second threshold is based on focus value curves previously determined (threshold parameters optimized using a training set [0044]).
Kramer does not disclose, but Dong (WO 2005/010495) teaches for other x-y-positions of the same sample (focal range depends on the amount of variation present on the surface of the sample [0046]).
It would have been obvious to one of ordinary skill in the art before the application was filed to train the threshold parameters of Kramer based on other x-y positions of the same sample because Dong teaches that the focal range of the microscope should be adjusted based on the variation in the current sample [0046]; this would ensure that only relevant images are saved and transmitted, reducing computational time and saving network resources.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199) and Iwane (US PG Publication 2011/0091192).

	Regarding Claim 12, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1.
Kramer does not disclose, but Iwane (US PG Publication 2011/0091192) teaches wherein the focus value for each image (contrast detection [0065]; focus detection is based on contrast values [0010]) is calculated by convolution with a filter in the x- direction and/or y-direction (convolutional filter for two-dimensional image [0065]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to detect the focus value of the images of Kramer after applying a convolution filter to the image because Iwane teaches that it enables the focus value to be detected with high accuracy and improves the focus-detecting result [0013]-[0014]. 


Response to Arguments
	Applicant’s remarks filed 10/25/2022 have been considered but are unpersuasive.
	Applicant argues that the combination of Kramer and Ferren does not teach the method of Claim 1 because Ferren individually does not perform the steps of Claim 1 on the camera; Ferren performs other steps on the camera (Remarks Pp. 7). The argument is not persuasive because it argues against Ferren individually where the rejection is based on the combination of Kramer and Ferren. Because Kramer discloses the steps of Claim 1, Ferren need not also teach them. 
	The office action suggests that performing the operations of Kramer, which are mapped to the steps of Claim 1, on the camera, would have been obvious because Ferren teaches that on-board processing for generating extended depth of field images automates and simplifies the process. There are other advantages for on-board processing known to those of ordinary skill in the art: for example, those of ordinary skill in the art know that performing computations on a local, on-board processor enables a system to derive results faster and with fewer I/O delays. 
	The combination of references entails the processing of Kramer performed on a local on-board computer, as suggested by Ferren. Applicant’s remarks do not address this combination. 
	Regarding Applicant’s remarks at the bottom of Page 7, that Ferren does not mention transmitting only a subset of images, note that the claims are not limited to transmitting “only” a subset of images. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120327225 A1 – transferring selected image from camera
US 20170108685 A1 – z-stack depth range
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485